Exhibit 10.5

AOL INC. 2012 EMPLOYEE STOCK PURCHASE PLAN

(AS AMENDED AND RESTATED FEBRUARY 26, 2013)

 

1) TITLE OF PLAN. The title of this plan is the AOL Inc. 2012 Employee Stock
Purchase Plan, hereinafter referred to as the “Plan.”

 

2) PURPOSE. The Plan is intended to encourage ownership of Common Stock of the
Company by all Eligible Employees and to provide incentives for them to exert
maximum efforts for the success of the Company. By extending to Eligible
Employees the opportunity to acquire proprietary interests in the Company and to
participate in its success, the Plan may be expected to benefit the Company and
its shareholders by making it possible for the Company to attract and retain
qualified employees. The Plan is not intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code.

 

3) DEFINITIONS. As used in this Plan:

 

  a) “Board” means the Board of Directors of the Company.

 

  b) “Code” means The Internal Revenue Code of 1986, as amended, or any
successor thereto.

 

  c) “Committee” means the Compensation Committee of the Board or its successor,
or such other committee of the Board to which the Board has delegated power to
act under or pursuant to the provisions of the Plan or a subcommittee of the
Compensation Committee (or such other committee) established by the Compensation
Committee (or such other committee).

 

  d) “Common Stock” means the common stock, $.01 par value per share, of the
Company.

 

  e) “Company” means AOL Inc., a Delaware corporation.

 

  f) “Compensation” means the base salary and/or base wages (plus any overtime
pay), and any sales incentive and commission payments, received by a Participant
from the Company and/or Subsidiaries, but excludes all bonus compensation.

 

  g) “Eligible Employee” means an Employee eligible to participate in the Plan
under the terms of Section 6.

 

  h) “Employee” means an employee of the Company or a Subsidiary, provided that
an interim or temporary employee shall not be considered an Employee unless he
or she has performed two years of service with the Company or a Subsidiary. An
individual who has been classified by the Company or a Subsidiary as an
independent contractor shall not qualify as an “Employee” for purposes of the
Plan, unless a court or governmental agency determines that the individual is an
“Employee” for purposes of Treas. Reg. § 1.421-1(h).

 

  i) “Offering Period” means a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined pursuant to
Section 6.

 

  j) “Participant” means an Eligible Employee that elects to participate in the
Plan, as described in Section 6.

 

  k) “Plan Administrator” means the Committee and the individual or individuals
appointed by the Committee under Section 5(a).

 

  l) “Subsidiary” means a subsidiary corporation, as defined in Section 424(f)
of the Code (or any successor section thereto), of the Company.

 

4) STOCK SUBJECT TO THE PLAN. Subject to adjustment from time to time as
provided in Section 8, the total number of shares of Common Stock which may be
issued under the Plan is 9.4 million, which may be unissued shares, treasury
shares or shares bought on the market. No fractional shares of Common Stock
shall be purchased hereunder, and any payroll deductions not sufficient to
purchase a whole share of Common Stock shall be carried over to the next
Offering Period

 

5) ADMINISTRATION

 

  a) The Plan shall be administered by the Committee. The Committee may delegate
administrative matters relating to the Plan (for the avoidance of doubt,
including its authority under Section 5(b)(i) of this Plan, but excluding its
authority under Section 5(b)(ii) of this Plan), to such of the Company’s
officers or employees as the Committee so determines.

 

  b) The Plan Administrator shall have the plenary power, subject to and within
the limits of the express provisions of the Plan:

 

  i) to construe and interpret the Plan and to establish, amend, and revoke
rules and regulations for its administration, including determining all
questions of policy and expediency that may arise, and correcting any defect,
supplying any omission, reconciling any inconsistency and interpreting or
resolving any ambiguity in the Plan or in any instrument associated with the
Plan in a manner and to the extent it shall deem necessary or appropriate to
operation of the Plan; and

 

  ii) to the extent not provided in this Plan, to establish the terms under
which Common Stock may be purchased, including but not limited to: the purchase
price of Common Stock, the commencement date of an Offering Period, the duration
of an Offering Period, the number of Offering Periods per year, the minimum and
maximum amount of contributions allowable per Participant in an Offering Period,
and the number of shares purchasable in an Offering Period.

 

1



--------------------------------------------------------------------------------

  c) The Plan Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Plan Administrator is specifically authorized to adopt rules
and procedures regarding handling of payroll deductions or other contributions
by Participants, payment of interest, conversion of local currency, data privacy
security, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements.

 

  d) The Plan Administrator may adopt sub-plans applicable to particular
Subsidiaries or locations. The rules of such sub-plans may take precedence over
other provisions of this Plan, with the exception of Section 4, but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan. The Plan Administrator shall not be
required to obtain the approval of stockholders prior to the adoption, amendment
or termination of any sub-plan unless required by the laws of the foreign
jurisdiction in which Eligible Employees participating in the sub-plan are
located.

 

6) ELIGIBILITY AND PARTICIPATION. Subject to any local laws, the persons
eligible to participate in the Plan (Eligible Employees) shall consist of all
Employees of the Company and/or a Subsidiary who have worked for the Company
and/or Subsidiary for at least sixty (60) days and who work at least twenty
(20) hours a week for at least five (5) months per year and are eighteen
(18) years of age or older. Contract, temporary, part-time variable and intern
staff are not eligible to participant in the plan. No Employee shall be eligible
to participate in the Plan or be granted a right to purchase Common Stock under
this plan if such Employee, immediately after his or her election to purchase
the Common Stock, would own stock possessing more than five percent of the total
combined voting power or value of all classes of stock of the Company or its
parent or subsidiary.

Unless and until the Plan Administrator determines otherwise, there will be two
(2) six-month Offering Periods each calendar year, one commencing on May 16 of
the calendar year and ending on November 15 of the same calendar year, and the
other commencing on November 16 of the same calendar year and ending on May 15
of the following calendar year. In order to participate in the Plan for a
particular Offering Period, an Eligible Employee must complete the required
enrollment forms and file such forms with the Plan Administrator or its designee
no later than the due date prescribed by the Plan Administrator, which, unless
and until the Plan Administrator determines otherwise, shall be two (2) weeks
prior to the start of the applicable Offering Period. The enrollment forms will
include a payroll deduction authorization where permitted by applicable law
directing the Company to make payroll deductions from the Participant’s
Compensation, designated in whole percentages, at a rate of not less than one
percent (1%) of such Compensation and not to exceed fifteen percent (15%) of
such Compensation per pay period (unless and until, in each case, the Plan
Administrator determines otherwise), for purposes of acquiring Common Stock
under the Plan.

A Participant may discontinue his or her participation in the Plan as provided
in Section 7(d), or may decrease (but not increase) the rate of his or her
payroll deductions during the Offering Period by completing and/or filing with
the Company a new enrollment form authorizing a change in payroll deduction rate
at least two (2) weeks prior to the end of the Offering Period. The Plan
Administrator may, in its discretion, limit the number of deduction rate changes
during any Offering Period, which limit, unless and until the Plan Administrator
determines otherwise, shall be one opportunity to decrease the rate of
deductions per Offering Period. The change in rate shall be effective with the
first full payroll period following five (5) business days after the Company’s
receipt of the new deduction authorization form unless the Company elects to
process a given change in participation more quickly. Unless the Plan
Administrator provides otherwise, a Participant’s deduction authorization will
continue in effect from Offering Period to Offering Period, unless the
Participant ceases participation in the Plan or elects a different rate by
filing the appropriate form with the Plan Administrator on the due date
designated by the Plan Administrator prior to the first day of the Offering
Period for which the new rate is to become effective. Payroll deductions,
however, will automatically cease upon termination of the Participant’s right to
purchase Common Stock under this Plan.

 

7) TERMS AND CONDITIONS. An Eligible Employee who participates in this Plan for
a particular Offering Period will have the right to acquire Common Stock upon
the terms and conditions set forth in this Plan, and must enter into an
agreement (which may be the payroll deduction authorization) with the Company
setting forth such terms and conditions and such other provisions, not
inconsistent with the Plan, as the Plan Administrator may deem advisable.

 

  a) PURCHASE PRICE. Unless and until the Plan Administrator determines
otherwise, the purchase price per share for an Offering Period will be the
lesser of (i) eighty-five percent (85%) of the fair market value of the Common
Stock on the date the Offering Period commences or (ii) eighty-five percent
(85%) of the fair market value of the Common Stock on the last day of the
Offering Period. The fair market value of a share of Common Stock on any
relevant date shall be the closing price of the Common Stock on the New York
Stock Exchange on the date in question (or if there shall be no trading on such
date, then on the first previous date on which there is trading).

 

2



--------------------------------------------------------------------------------

  b) NUMBER OF SHARES. The number of shares purchasable per Participant per
Offering Period will be the number of shares obtained by dividing the amount
collected from the Participant through payroll deductions during that Offering
Period by the purchase price in effect for such Offering Period.

 

  c) PAYROLL DEDUCTIONS. The amounts collected from a Participant through
payroll deductions will be credited to the Participant’s individual account
maintained on the Company’s books, but no separate account will actually be
established to hold such amounts. Interest will not be credited or paid on any
amounts held for, credited or recorded, refunded or otherwise paid over to, for
or on behalf of a Participant. The amounts collected from each Participant may
be commingled with the general assets of the Company and may be used for any
corporate purpose.

 

  d) TERMINATION OF PURCHASE RIGHTS. A Participant may, through notification to
the Plan Administrator or its designee by the due date specified by the Plan
Administrator prior to the close of the Offering Period, which due date, unless
and until the Plan Administrator determines otherwise, shall be two (2) weeks
prior to the end of the applicable Offering Period, terminate his or her
outstanding purchase right and receive a refund of the amounts deducted from his
or her earnings under the terminated right. The Participant will not be eligible
to rejoin the Offering Period following the termination of the purchase right
and will have to re-enroll in the Plan in accordance with the requirements
outlined in Section 6 should he or she wish to resume participation in a
subsequent Offering Period.

 

  e) TERMINATION OF EMPLOYMENT. If a Participant ceases to be an Employee for
any reason during an Offering Period, his or her outstanding purchase right will
immediately terminate and all sums previously collected from the Participant
under the terminated right will be refunded, unless such termination of
employment occurs within the last two (2) weeks of the Offering Period, in which
case such Participant shall continue to participate in the Plan for that
Offering Period.

 

  f) EXERCISE. Each outstanding purchase right will be exercised automatically
as of the last day of the Offering Period. The exercise of the purchase right is
to be effected by applying the amount credited to each Participant’s account on
the last day of the Offering Period to the purchase of shares of Common Stock at
the purchase price in effect for the Offering Period. No purchase rights granted
under the Plan may be exercised to any extent unless the shares of Common Stock
to be issued upon such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act and the Plan is believed
by the Plan Administrator to be in material compliance with all applicable
federal, state, foreign, and other securities and other laws applicable to the
Plan. If, on the purchase date during any Offering Period hereunder the shares
of Common Stock are not so registered or the Plan is not in such compliance, no
purchase rights granted under the Plan or any Offering Period shall be
exercisable on such purchase date. If, on the purchase date under any Offering
Period hereunder, the shares of Common Stock are not registered and the Plan is
not in such compliance, purchase rights granted under the Plan which are not in
compliance shall not be exercisable and all payroll deductions and/or other
contributions accumulated during the Offering Period shall be refunded to the
Participants, unless the Plan Administrator determines to extend the Offering
Period.

 

  g) PRORATION OF PURCHASE RIGHT. Should the total number of shares of Common
Stock for which the outstanding purchase rights are to be exercised on any
particular date exceed the number of shares then available for issuance under
the Plan, the available shares will be allocated pro-rata on a uniform and
non-discriminatory basis, and any amounts credited to the accounts of
Participants will, to the extent not applied to the purchase of Common Stock, be
promptly refunded.

 

  h) RIGHTS AS STOCKHOLDER. A Participant will have no rights as a stockholder
with respect to shares subject to any purchase right held by such individual
under the Plan until that right is exercised and Common Stock is credited to the
Participant’s account. No adjustments will be made for any dividends or
distributions for which the record date is prior to such date.

 

  i) HOLDING PERIOD. Unless subject to a blackout or other restriction,
Participants shall not be permitted to sell or transfer shares purchased under
this Plan until the date that is ninety (90) days after such shares are
purchased.

 

  j) ASSIGNABILITY. No purchase right granted to a Participant will be
assignable or transferable and a purchase right will be exercisable only by the
Participant.

 

  k) LIMITATIONS. No Participant shall be entitled to purchase a number of
shares, based on the applicable purchase price as of the beginning of each
Offering Period (and not giving effect to any lower purchase price that may be
determined as of the end of any Offering Period), having an aggregate purchase
price in excess of $25,000 per year, which maximum shall be pro-rated equally
over each Offering Period that commences during a calendar year. For the
avoidance of doubt, the maximum number of shares that may be purchased during
any Offering Period shall be equal to the pro-rated portion of the $25,000
annual limitation applicable to that Offering Period divided by an amount equal
to eighty-five percent (85%) of the fair market value of the Common Stock on the
date the Offering Period commences.

 

  l) NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Plan or in any purchase
right under the Plan shall confer on any Employee any right to continue in the
employment of the Company or any of its Subsidiaries or to interfere in any way
with the right of the Company or any of its Subsidiaries to terminate his or her
employment at any time.

 

 

3



--------------------------------------------------------------------------------

8) ADJUSTMENT IN NUMBER OF SHARES AND IN PURCHASE PRICE. In the event there is
any change in the shares of the Company through the declaration of stock
dividends or a stock split-up, or through recapitalization resulting in share
split-ups, or combinations or exchanges of shares, or otherwise, the Committee
shall make appropriate adjustments in the number of shares available for
purchase under the Plan, as well as the shares subject to purchase rights and
purchase price thereof, and shall take any further actions which, in the
exercise of its discretion, may be necessary or appropriate under the
circumstances, and its determination shall be final, binding and conclusive.

 

9) AMENDMENT OF THE PLAN. The Committee at any time, and from time to time, may
amend the Plan, provided, that no amendment will be made without shareholder
approval, where such approval is required under any applicable laws or
regulations, including the rules and regulations of any applicable securities
exchange.

The rights and obligations with respect to purchase rights at any time
outstanding under the Plan may not be altered or impaired by any amendment of
the Plan, except (i) with the consent of the person to whom such purchase rights
were granted, or (ii) as necessary to comply with any laws or regulations.

 

10) TERMINATION OR SUSPENSION OF PLAN. The Committee may at any time suspend or
terminate the Plan, but no such action may adversely affect the Participants’
rights and obligations with respect to purchase rights which are at the time
outstanding under the Plan, except (i) with the consent of the person to whom
such purchase rights were granted, or (ii) as necessary to comply with any laws
or regulations. No Offering Period may commence while the Plan is suspended or
after it is terminated.

 

11) GOVERNING LAW. To the extent not preempted by federal law, the Plan shall be
governed by and construed in accordance with the laws of the State of New York.

 

12) EFFECTIVE DATE. The Plan was originally adopted by the Compensation
Committee on February 22, 2012 and approved by the Company’s stockholders on
June 14, 2012. This Plan, as amended and restated, was approved by the
Compensation Committee on February 26, 2013.

 

4